DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed December 9, 2021. Claims 1-27 were previously pending, with claims 18-27 withdrawn from consideration. Applicant amended claims 1, 4, 5 and 10; cancelled claims 9, 12 and 13 and added new claims 28 and 29. Claims 1-8, 10, 11, 14-17, 28 and 29 are under consideration.
Applicant’s claim amendments overcame the previously presented rejection of claims 1-17 under 35 U.S.C. 112(a), written description. Since no references were found teaching or suggesting the claims, claims 1-8, 10, 11, 14-17, 28 and 29 are allowed.
Applicant is reminded that the previously withdrawn non-elected claims have to be cancelled before the application can be allowed.
Applicant’s submission of the new sequence listing obviated the previously presented objection to the specification.
Drawings
The drawings were received on December 9, 2021.  These drawings are objected to for reasons given below.
A) Fig. 4 a, b, e and f contain boxes which correspond to three different types of cells, but they appear to be all the same since the boxes all have dots in them, and the boxes are too small to see any difference between the number of dots in each one. 
B) Fig. 4 c contains histograms which correspond to three different types of cells, however, they appear to be all the same since the boxes all have dots in them, and the boxes are too small to see any difference between the number of dots in each one.
C) Fig. 4 i shows dots representing two different types of cells, however, the dots are too small to see whether they are crosshatched or dotted.
D) Fig. 4k contains plots with dots corresponding to three different types of cells, but the dots are too small to see whether they are crosshatched, striped or dotted.
E) Fig. 5 b and c contains plots corresponding to two different types of cells, but the symbols cannot be distinguished from each other within the small dots.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Cancellation of previously withdrawn claims and drawing objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        February 7, 2022